UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6277



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL S. TOKARSKI,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CR-01-15, CA-02-63-4)


Submitted:   April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael S. Tokarski, Appellant Pro Se. Damon A. King, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Michael S. Tokarski seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We   have   independently    reviewed    the    record     and    conclude   that

Tokarski has not made a substantial showing of the denial of a

constitutional right.       See Miller-El v. Cockrell,             U.S.      , 123

S.Ct.   1029   (2003).      Accordingly,       we   deny   a     certificate   of

appealability and dismiss the appeal.               See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      DISMISSED




                                     2